    Case: 1:20-cv-03490 Document #: 62 Filed: 09/21/20 Page 1 of 2 PageID #:276




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

OUYEINC LTD.,
                                                 Case No. 20 cv 3490
                         Plaintiff,

       v.

Alucy and et al.,

                         Defendants.



                        NOTICE OF DISMISSAL UNDER RULE 41(a)(1)


       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Ouyeinc Ltd.

(“Ouyeinc” or “Plaintiff”) hereby dismisses this action with prejudice pursuant to settlement as

to the following Defendants:

              Defendant Name

                globebestdeal

                    danyehu2009

               zhengzheng2011

              sanheshunau2012

                     prizeshop

               moon_city2000

                    speedy-china

                     Beamtop

                      Boshen
   Case: 1:20-cv-03490 Document #: 62 Filed: 09/21/20 Page 2 of 2 PageID #:277




DATED September 21, 2020                   Respectfully submitted,

                                           /s/ James A. Karamanis
                                           James A. Karamanis
                                           Barney & Karamanis, LLP
                                           Two Prudential Plaza
                                           180 N. Stetson, Ste 3050
                                           Chicago, IL 60601
                                           Tel.: 312/553-5300
                                           Attorney No. 6203479
                                           James@bkchicagolaw.com

                                           ATTORNEY FOR PLAINTIFF Ouyeinc Ltd.
